DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending and considered in the present Office action.

Response to Amendment
In response to the Remarks dated 06 October 2021:
a. The claim objections and 112 rejections are withdrawn.
b. The 103 rejections are withdrawn.
c. In view of the examiner’s amendment below, the claims are in condition for allowance for the reasons indicated below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Tochtrop on 20 January 2022.

The application has been amended as follows: 

Regarding Claim 5: please replace “or imidide anions” to “or an imidide anion”.

Regarding Claim 6: please replace “from imidide anions” to “the imidide anion”.

Regarding Claim 9: after “claim 1,” and before the chemical structures the text should recite “wherein the first ionic liquid comprises the cation associated with the at least one associated anion Y according to formula (VI) or formula (VII):”

Regarding Claim 18: please replace the text after “claim 17,” to recite “wherein at least one of the positive electrode and/or the negative electrode comprises graphite as an active material.”

Reasons for Allowance
Claim 1 is allowed. Claims 2-18 depend on the allowed claim, thus also allowed.

 The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a pyrrolidine having an alkoxy group (e.g., methoxy and ethoxy) while the claimed structure includes a vinyloxy. Considering unsaturated hydrocarbons, such as the vinyl group in the claimed structure, possess additional reactivity (e.g., able to polymerize) not characteristic of saturated alkanes, such as the methyl and ethyl groups found in the prior art, it would not be obvious to one having ordinary skill in the art to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729